UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1710


REGINALD EVANS,

                  Plaintiff – Appellant,

          v.

CHERYL M. STANTON, Executive Director of South            Carolina
Department of Employment and Workforce (DEW),

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:16-cv-01585-JFA)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Evans appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his

civil complaint.          The magistrate judge recommended that relief

be     denied    and     advised    Evans       that    failure       to   file     timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been    warned     of    the   consequences        of     noncompliance.           United

States v. Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007).                            Evans

has     waived    appellate        review   by     failing       to    file       specific

objections       after    receiving     proper         notice.        Accordingly,      we

affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal

contentions      are     adequately    presented        in   the   materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            2